ACCEPTED
                                                                                        03-15-00467-CR
                                                                                                8046687
                                                                             THIRD COURT OF APPEALS
                                                                                        AUSTIN, TEXAS
                                                                                  12/2/2015 10:16:23 AM
                                                                                      JEFFREY D. KYLE
                                                                                                 CLERK
                               NO. 03-15-00467-CR

                                      IN THE                           FILED IN
                                                                3rd COURT OF APPEALS
                                                                     AUSTIN, TEXAS
                              COURT OF APPEALS                  12/2/2015 10:16:23 AM
                                                                    JEFFREY D. KYLE
                                                                         Clerk
        FOR THE THIRD SUPREME JUDICIAL DISTRICT OF TEXAS


                            AMADOR FERNANDEZ,

                                                   Appellant.

                                        vs.
                            THE STATE OF TEXAS,

                                                   Appellee.



                     From the I 19TH Judicial District Court
                         of Tom Green County, Texas
               Honorable Ben Woodward, District Judge Presiding



         MOTION TO WITHDRAW FROM FRIVOLOUS APPEAL



      Jimmy Stewart, Attorney of record for Amador Fernandez, Appellant,

respectively requests leave of court to withdraw as counsel and in support of this

Motion states that in his opinion prosecution of this appeal would be frivolous.

      In support of the Motion, Movant is filing, contemporaneously with this
Motion, a Brief in support of the Motion.

      In addition, as shown on Exhibit "A" attached hereto, Movant has provided

Mr. Fernandez with a copy of the Brief and has informed Mr. Fernandez of his

right to review the record and to file a Brief on his own behalf.

      Jimmy Stewart, therefore, respectfully requests that this Court enter an

Order permitting him to withdraw from this case.

      Dated this Novemberd~, 2015.

                                              Respectfully submitted,

                                              Law Office of Jimmy Stewart
                                              101 S. Park
                                              San Angelo, TX 7 6903
                                              (915) 658-1532
                                              (915) 655-9746 FAX




                                              Attorney for Appellant
                           CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the foregoing document has this the
25th day ofNovember, 2015, been served upon Jason Ferguson, Assistant District
Attorney of record.

Jason Ferguson                  Amador Fernandez
Assistant District Atty.        Appellant
124 W. Beauregard               1302 Briant
San Angelo, Texas               San Angelo, Texas
76903                           76903